DISSENTING OPINION BY
Judge PELLEGRINI.
I respectfully dissent from the majority decision that Arlene A. Eathorne (Eat-horne) did not have actual notice that her property would be sold at a tax sale if she did not pay her taxes for years 1999 and 2000 which were in arrears.
After receiving notices from the West-moreland County Tax Claim Bureau (Bureau) in April 2000 and May 2001 via certified mail that back taxes were owed and her property would be sold on September 10, 2001, if they were not paid, and having notice of the pending sale posted on her property on July 13, 2001, Eathorne called the Bureau to inquire about entering into an .agreement with it to stay the sale. She was told that she had to pay a minimum of 25% of the amount owed with monthly payments to follow. She went to the Bureau office on July 23, 2001, with a check for 25% of the taxes that were due, and was provided with an agreement and a receipt of payment. After learning that she would also be expected to pay 9% interest, Eathorne asked to have the agreement abrogated. ■ The following day, the Bureau called her to inform her that *917the agreement had been abrogated and that the balance on the taxes were due by the end of the month. Because no further payments were made by Eathorne, the property was sold at a tax sale on September 10, 2001.
Eathorne challenged the sale, and the trial court set it aside after holding that pursuant to Section 601(a)(3) of the Real Estate Tax Sale Law,1 even though Eat-horne had actual notice, the Bureau failed to properly serve written notice on Eat-horne, the owner-occupant of the property in question, within ten days prior to the sale that a sale was to take place of her property. E.D. Lewis (Lewis), the purchaser of the property, appeals from the trial court’s decision arguing that the sale should not have been set aside. Eathorne argues that the sale was invalid because the Bureau accepted the 25% payment, but failed to give her adequate notice that the agreement was null and void.
The majority affirms the trial court, but not on the basis that she did not have sufficient notice under Section 601(a)(3), but instead, relying upon Section 603 of the Real Estate Tax Sale Law,2 pertaining to an agreement to stay the sale of property. It holds that that provision required the Bureau to inform Eathorne that because she had made a 25% payment and then changed her mind regarding the agreement but was not informed by the Bureau in writing that the agreement had been “reversed,” that there was a 90-day period during which the property could not be sold, but, thereafter, it could. Because the Bureau provided no such written notice to Eathorne, the majority finds in her favor.
I disagree with the majority because once Eathorne advised the Bureau that she wanted the agreement abrogated which the Bureau acceded, Section 603 of the Real Estate Tax Sale Law had no application to this case because there was no default of the agreement because there was no agreement to default, and the Bureau was not required to send her any *918notice under that provision. In fact, Eat-horne did not require any such notice because she was fully aware that she still had taxes in arrears that were owed, plus.interest, and she had not paid those taxes and penalties. Once the Bureau agreed to the rescinded agreement, what possibly could Eathorne have thought would happen to the property but a tax sale, of which she had actual notice.
Accordingly, for these reasons, I dissent.

. Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. § 5860.601(a)(3). That section provides in relevant part:
NO owner-occupied property may be sold unless the bureau has given the owner occupant written notice of such sale at least ten (10) days prior to the date of actual sale by personal service by the sheriff or his deputy or person deputized by the sheriff for this purpose unless the county commissioners, by resolution, appoint a person or persons to make all personal services required by this clause.


. 72 P.S. § 5860.603. That section provides:
Any owner or lien creditor of the owner may, at the option of the bureau, prior to the actual sale ... enter into an agreement, in writing, with the bureau to stay the sale of the property upon the payment of twenty-five per centum (25%) of the amount due on all tax claims and judgments filed or entered against such property and the interest and costs on the taxes returned to date, as provided by this act ... But in case of default in such agreement by the owner or lien creditor, the bureau, after written notice of such default given by the United States mail, postage prepaid, to the owner or lien creditor at the address stated in the agreement, shall apply all payments made against the oldest delinquent taxes and costs, then against the more recent. If sufficient payment has been made to discharge all the taxes and claims which would have caused the property to be put up for sale, the property may not be sold. If sufficient payment has not been received to discharge these taxes and claims, the bureau shall proceed with the sale of such property in the manner herein provided either at the next scheduled upset sale or at a special upset sale, either of which is to be held at least ninety (90) days after such default. IF a party to an installment [sic] agreement defaults on the agreement, the bureau shall not enter into a new installment [sic] agreement with that person within three (3) years of the default.